EXHIBIT 10.3

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of December 30, 2015 (this “Amendment”), by and among
the Borrowers (as defined below), the Lenders party hereto and the
Administrative Agent (as defined below). Reference is made to the SECOND AMENDED
AND RESTATED CREDIT AGREEMENT dated as of December 17, 2014 (as amended,
restated, amended and restated or otherwise modified, the “Credit Agreement”),
by and among AXIALL CORPORATION, a Delaware corporation (“Axiall”), EAGLE SPINCO
INC., a Delaware corporation (“Eagle”), ROYAL GROUP, INC., a Canadian federal
corporation (“Royal Group” and, together with Axiall and Eagle, the
“Borrowers”), GENERAL ELECTRIC COMPANY, a New York corporation (as successor in
interest by merger to GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation), as administrative agent (in such capacity, “Administrative
Agent”), the Lenders (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement) and the
other parties thereto.

WHEREAS, the Borrowers have requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement as set forth herein;

WHEREAS, the Borrowers, the Administrative Agent and the Lenders party hereto
agree to amend certain provisions of the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendment. Effective as of the Second Amendment Effective Date (as
defined below):

(a) Section 5.4 of the Credit Agreement is hereby amended by replacing clause
(q) thereof with the following new clause (q):

“(q) Ethylene Cracker Investments in a Person consisting of the contribution in
or to such Person of assets of Axiall or any of its Restricted Subsidiaries
resulting from capital expenditures that are excluded from “Consolidated Capital
Expenditures” pursuant to clause (ii) of the definition thereof;”

(b) Section 5.4 of the Credit Agreement is hereby amended by replacing clause
(r)(i) thereof with the following new clause (r)(i):

“(i) Ethylene Cracker Investments in an aggregate amount not to exceed (x) the
Maximum Cracker Amount minus (y) the amount of capital expenditures that are
excluded from “Consolidated Capital Expenditures” pursuant to clause (ii) of the
definition thereof”

(c) Section 5.11 of the Credit Agreement is hereby amended by deleting the “and”
at the end of clause (l) thereof, replacing the “.” at the end of clause
(m) thereof with “;” and adding the following as new clauses (n) and (o):

“(n) Axiall may make Restricted Payments in an aggregate amount not to exceed
$75,000,000 in the form of repurchases, redemptions, defeasances or any other
acquisition or retirement of Stock or Stock Equivalents over the life of this
Agreement; provided, that (i) no Default or Event of Default shall have occurred
and be continuing or



--------------------------------------------------------------------------------

would result therefrom and (ii) pro forma after giving effect to such Restricted
Payment, Excess Availability (A) exceeds $250,000,000 on the day of such
Restricted Payment, (B) has exceeded $250,000,000 at all times during the 45
days immediately preceding the date of such Restricted Payment and (C) is
reasonably expected to exceed $250,000,000, as certified by a Responsible
Officer of the Borrower, on the last day of the calendar month during which such
Restricted Payment is made, and on the last day of the next two succeeding
calendar months, with trade payables being paid currently in all material
respects, expenses and liabilities being paid in the ordinary course of business
in all material respects and without any material acceleration of sales or any
material deterioration in working capital and (ii) Axiall shall deliver a
Permitted Stock Repurchase Payment Certificate to the Administrative Agent at
least three Business Days prior to making any Restricted Payment in reliance on
this Section 5.11(n); and

(o) Axiall may make Restricted Payments in an aggregate amount not to exceed
$50,000,000 for dividend payments in any Fiscal Year; provided, that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) pro forma after giving effect to such Restricted
Payment, Excess Availability (A) exceeds $250,000,000 on the day of declaration
of such Restricted Payment, (B) has exceeded $250,000,000 at all times during
the 45 days immediately preceding the date of declaration for such Restricted
Payment and (C) is reasonably expected to exceed $250,000,000, as certified by a
Responsible Officer of the Borrower, on the last day of the calendar month
during which such Restricted Payment is declared, and on the last day of the
next two succeeding calendar months, with trade payables being paid currently in
all material respects, expenses and liabilities being paid in the ordinary
course of business in all material respects and without any material
acceleration of sales or any material deterioration in working capital and
(ii) Axiall shall deliver a Permitted Dividend Payment Certificate to the
Administrative Agent on or prior to the third Business Day following the date of
declaration of any Restricted Payment in reliance on this Section 5.11(o).”

(d) The definition of “Consolidated EBITDA” in Section 11.1 of the Credit
Agreement is hereby amended by inserting the following as a new clause (d)(iii):

“and (iii) costs and expenses relating to pension plans and other postretirement
benefits paid or payable in cash during such period”

(e) The definition of “Consolidated Capital Expenditures” in Section 11.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Consolidated Capital Expenditures” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP, minus the Net Cash Proceeds received from
the sale of capital assets (excluding, for the avoidance of doubt, the sale of
inventory in the Ordinary Course of Business) and reinvested during such period;
provided, however, that Consolidated Capital Expenditures shall exclude
(i) expenditures made with proceeds of any involuntary disposition, or
expenditures made in anticipation of the future receipt of such proceeds after
the occurrence of an involuntary disposition, to the extent such expenditures
are used to purchase property that is used or useful in the business of Axiall
and its Restricted Subsidiaries and (ii) expenditures by Axiall and its
Restricted Subsidiaries in connection with the construction, operation,
maintenance or development of the Ethylene Cracker Facility located in Lake
Charles, Louisiana to the extent not financed, directly or indirectly, with the
proceeds of any Loans.”



--------------------------------------------------------------------------------

(f) The definition of “Consolidated EBITDA” in Section 11.1 of the Credit
Agreement is hereby amended by replacing the “and” at the end of clause (b)(x)
thereof with a “,”, renumbering clause (b)(xi) as clause (b)(xii) and adding the
following as a new clause (b)(xi):

“(xi) costs, expenses, restructuring charges or reserves in connection with
(w) the implementation of the SAP enterprise resource planning platform
(including the conversion of sites to the SAP enterprise resource planning
platform), (x) cost cutting initiatives associated with the implementation of
the SAP enterprise that result in headcount reductions (including associated
severance, office consolidation and relocation expenses), or similar reductions
related to the sale of other divisions, (y) the preparation of stand-alone
financial statements in connection with any contemplated Disposition and (z) the
decommissioning and dismantling of the Plaquemine, Louisiana facility, in an
aggregate amount for such clauses (xi)(x-z) not to exceed $22,500,000; provided,
that each of the addbacks set forth in clause (xi) shall (A) be for costs,
expenses, restructuring charges or reserves incurred from the Second Amendment
Effective Date through and including the 18-month anniversary of the Second
Amendment Effective Date and (B) require backup documentation reasonably
acceptable to the Administrative Agent in its reasonable discretion and

(g) The definition of “Consolidated Fixed Charges” in Section 11.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Consolidated Fixed Charges” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of (a) Consolidated Cash Interest Charges for such period plus (b) the aggregate
amount of scheduled cash principal payments (whether or not made) during such
period in respect of Indebtedness (including, without limitation, the
attributable indebtedness of capital leases) of Axiall and its Restricted
Subsidiaries plus (c) the aggregate amount of cash Restricted Payments made by
Axiall and its Restricted Subsidiaries during such period pursuant to clauses
(d), (e), (m), (n) or (o) of Section 5.11.”

(h) The definition of “Reserves” in Section 11.1 of the Credit Agreement is
hereby amended by replacing the word “and” at the end of clause (a) thereof with
a “,” in the first sentence thereof and adding the following as a new clause
(c):

“and (c) the Permitted Dividend Reserve”

(i) Section 11.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the correct alphabetical order:

““Permitted Dividend Reserve” means, with respect to the U.S. Borrowing Base and
the Export-Related Borrowing Base, a reserve in the amount of the proposed
dividend (the “Proposed Dividend”) set forth in any Permitted Dividend Payment
Certificate delivered pursuant to Section 5.11(o); provided, that such reserve
shall remain in place solely during the period from the date of declaration of
the Proposed Dividend through the date of payment of the Proposed Dividend.”



--------------------------------------------------------------------------------

““Permitted Dividend Payment Certificate” means a certificate of a Responsible
Officer of the Borrower Representative, on behalf of the Borrowers, in the form
of Exhibit 5.11(o) hereto.”

(j) ““Permitted Stock Repurchase Payment Certificate” means a certificate of a
Responsible Officer of the Borrower Representative, on behalf of the Borrowers,
in the form of Exhibit 5.11(n) hereto.”

““Second Amendment Effective Date” means December 30, 2015.”

(k) Exhibit 4.2(b) (Form of Compliance Certificate) is hereby amended and
restated in its entirety in the form attached hereto as Annex I hereto.

(l) Exhibit 5.11(n) (Form of Permitted Stock Repurchase Payment Certificate) is
hereby attached to the Credit Agreement in the form of Annex II hereto.

(m) Exhibit 5.11(o) (Form of Permitted Dividend Payment Certificate) is hereby
attached to the Credit Agreement in the form of Annex III hereto.

Section 2. Representations and Warranties. The Borrowers represent and warrant
to the Lenders as of the date hereof that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of Borrowers, enforceable
against Borrowers in accordance with its terms.

(b) Before and after giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent such representation or warranty relates to an earlier date
(in which event such representations and warranties shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein (as of such earlier date).

(c) Before, at the time of and after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.

Section 3. Conditions to Effectiveness. This Amendment shall become effective
(the “Second Amendment Effective Date”) when the Administrative Agent (or its
counsel) shall have received (i) from (A) the Required Lenders and (B) each of
the other parties hereto, a counterpart of this Amendment signed on behalf of
such party and (ii) payment of the fees and expenses contemplated by Section 5.

Section 4. Sale of Agent; Assignment of Loans, Resignation of Agent and
Appointment of Successor Agent. Notwithstanding anything to the contrary in the
Loan Documents (including any consents or notices required under the Loan
Documents), in the event of the consummation of a disposition of the business
(the “Business”) of Agent (a “Sale of Agent”), and if, as a result of such Sale
of Agent, such Business is sold (or the assets of such Business are sold) to
Wells Fargo Bank, N.A. or one of its affiliates (the “Buyer”), the Credit
Parties and the Required Lenders, as applicable, consent to the assignment of
the Loans held by Agent and/or its affiliates to the Buyer and further consent
to the resignation by the Agent and appointment of the Buyer as successor Agent,
L/C Issuer and Swingline Lender which consent shall be effective upon notice by
the Administrative Agent.



--------------------------------------------------------------------------------

Section 5. Fees and Expenses.

(a) Borrowers agree to reimburse the Administrative Agent for its and the other
Agents’ reasonable out-of-pocket expenses incurred by them in connection with
this Amendment, including the reasonable fees, charges and disbursements of
Weil, Gotshal & Manges LLP, counsel for the Administrative Agent.

(b) Borrowers shall pay an amendment fee to the Administrative Agent for the
account of each Lender providing a signature page to this Amendment by 5:00 p.m.
(New York time) on December 29, 2015 in an amount equal to 0.10% of such
Lender’s Revolving Loan Commitment in effect immediately prior to the Second
Amendment Effective Date.

Section 6. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

Section 7. Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 9. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. The parties hereto expressly acknowledge that it is not their intention
that this Amendment or any of the other Loan Documents executed or delivered
pursuant hereto constitute a novation of any of the obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, but a
modification thereof pursuant to the terms contained herein.

Section 10. Loan Document. This Amendment is a Loan Document.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

AXIALL CORPORATION,     as Borrower By:  

/s/ Greg Thompson

  Name: Greg Thompson   Title:    Exec. Vice President and CFO EAGLE SPINCO
INC.,

    as Borrower

By:  

/s/ Greg Thompson

  Name: Greg Thompson   Title:    Exec. Vice President and CFO ROYAL GROUP,
INC.,

    as Borrower

By:  

/s/ Greg Thompson

  Name: Greg Thompson   Title:    Exec. Vice President and CFO

 

GENERAL ELECTRIC COMPANY (AS   SUCCESSOR IN INTEREST BY MERGER TO GENERAL
ELECTRIC CAPITAL CORPORATION),   as Administrative Agent

By:    

/s/ Steven Flowers

  Name: Steven Flowers   Title:    Duly Authorized Signatory

 

CF LENDING, LLC, as Lender By:    

/s/ Steven Flowers

  Name: Steven Flowers   Title:    Duly Authorized Signatory

 

WELLS FARGO CAPITAL FINANCE, LLC, as Lender By:    

/s/ Tony Leadbetter

  Name: Tony Leadbetter   Title:    Vice President WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as Lender By:    

/s/ Domenic Cosentino

  Name: Domenic Cosentino   Title:    Vice President

 

BARCLAYS BANK PLC, as Lender By:    

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title:    Vice President

 

CITIBANK, N.A., as Lender By:    

/s/ Millie Schild

  Name: Millie Schild   Title:    Vice President

 

JPMORGAN CHASE BANK, N.A., as Lender By:    

/s/ Peter S. Predun

  Name: Peter S. Predun   Title:    Executive Director

 

PNC BANK, NATIONAL ASSOCIATION, as Lender By:    

/s/ Andrew Fraser

  Name: Andrew Fraser   Title:    Vice President

 

ROYAL BANK OF CANADA, as Lender By:    

/s/ Kevin Flynn

  Name: Kevin Flynn   Title:    Authorized Signatory

 

SUNTRUST BANK, as Lender By:    

/s/ Bryan Van Horn

  Name: Bryan Van Horn   Title:    Vice President